Citation Nr: 1526079	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-06 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the right tibia.  

2.  Entitlement to a compensable rating for residuals of a stress fracture of the distal left tibia.  

3.  Entitlement to a disability rating in excess of 10 percent for residuals of stress fractures of the second and third metatarsals of the right foot.  

4.  Entitlement to a disability rating in excess of 10 percent for residuals of stress fractures of the second and third metatarsals of the left foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to April 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Reno, Nevada.  During the course of this appeal, the Veteran relocated and jurisdiction over his claim was transferred to the RO in Los Angeles, California.  


FINDINGS OF FACT

1.  Throughout the appeals period, the Veteran's residuals of a stress fracture of the right tibia have included pain and no more than moderate limitation of motion.  

2.  Throughout the appeals period, the Veteran's residuals of a stress fracture of the distal left tibia have included some reported pain, without malunion or nonunion of the tibia or fibula or limitation of motion.  

3.  Throughout the appeals period, the Veteran's residuals of stress fractures of the second and third metatarsals of the right foot have resulted in no more than moderate impairment.  

4.  Throughout the appeals period, the Veteran's residuals of stress fractures of the second and third metatarsals of the left foot have resulted in no more than moderate impairment.  


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a disability rating higher than 10 percent for residuals of a stress fracture of the right tibia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 5270-74 (2014).  

2.  For the entire period on appeal, the criteria for a compensable disability rating for residuals of a stress fracture of the distal left tibia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 5270-74 (2014).  

3.  For the entire period on appeal, the criteria for a disability rating higher than 10 percent for residuals of a stress fracture of the second and third metatarsals of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5276-84 (2014).  

4.  For the entire period on appeal, the criteria for a disability rating higher than 10 percent for residuals of a stress fracture of the second and third metatarsals of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5276-84 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of a December 2010 letter which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in January 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and extent of the claimed current disabilities sufficient to decide the claim.  

The Board notes the Veteran's contentions that the most recent VA examination does not adequately characterize his current level of impairment.  Upon review of the January 2014 VA examination report, however, the Board finds the accompanying clinical findings and medical discussion to be adequate for rating purposes.  The Veteran has not otherwise made specific allegations regarding any adequacies within the examination report or with the medical evidence as a whole.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  

a. Right tibia stress fracture

For the residuals of a right tibia stress fracture, the Veteran has been granted a 10 percent disability rating under Diagnostic Code 5271, for limited motion of the ankle.  This code provides a 10 percent rating for moderate limitation of motion, and a 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The terms "marked" and "moderate" are not further defined within the schedular criteria.  Normal range of motion of the ankle joint includes dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent for this disability, as more than moderate limitation of motion is not demonstrated.  According to the January 2011 VA examination report, the Veteran had dorsiflexion of 10 degrees, versus a normal finding to 20 degrees, and plantar flexion to 40 degrees, versus a normal finding to 45 degrees.  Likewise, on VA examination in January 2014, he had dorsiflexion to 15 degrees and plantar flexion to 30 degrees.  While the Veteran has limitation of both dorsiflexion and plantar flexion of the right ankle, the Board finds he retains half or more the normal ranges of motion for both dorsiflexion and plantar flexion.  Thus, his limitation of motion is closer to moderate than marked, and a higher disability rating is not warranted.  

The Board has also considered evaluation of the Veteran's right tibia disability under other diagnostic criteria for the ankle joint and lower extremity.  Because, however, he does not display ankylosis of the ankle or subastragaler or tarsal joints, or malunion of the os calcis or atragalus, and has not required an astragalectomy, a rating in excess of 10 percent is not warranted under other diagnostic codes.  Diagnostic Code 5262, for impairment of the tibia and fibula, provides increased ratings based on malunion or nonunion of the tibia or fibula.  Because, however, the record does not contain evidence of malunion or nonunion of the tibia and fibula, a higher rating on this basis is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270-74.  A November 2010 VA X-ray was negative for any evidence of fracture, bony abnormality, or other destructive changes in the right tibia and ankle.  Likewise, a January 2014 VA X-ray of the right tibia noted a small accessory ossicle or possibly very small ununited fracture at the tip of the medial malleolus, but was overall within normal limits, according to the examining physician.  

The Board has also considered whether a higher rating is warranted based on factors outlined by the Court in DeLuca.  In the present case, however, while VA examiners have noted the Veteran's complaints of pain, weakness, pain on use, and giving way of the right ankle, neither the January 2011 examiner nor the January 2014 examiner found that these factors resulted in any additional limitation of motion; thus, a higher rating on that basis is not warranted.  Finally, as the Veteran has not displayed a level of impairment in excess of that contemplated by the current rating, a staged rating is not presently warranted.  See Hart, 21 Vet. App. at 505.  Entitlement to an extraschedular evaluation will be considered below.  

In conclusion, the preponderance of the evidence is against an increased rating for residuals of a stress fracture of the right tibia.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


b. Left tibia stress fracture

The Veteran also seeks an increased rating for residuals of a stress fracture of the distal left tibia.  For this disability, the Veteran has been granted a noncompensable disability rating under Diagnostic Code 5262, for impairment of the tibia and fibula.  

As noted above, Diagnostic Code 5262, for impairment of the tibia and fibula, provides increased ratings based on malunion or nonunion of the tibia or fibula.  Nonunion of the tibia or fibula, with loose motion and requiring a brace, warrants a 40 percent rating.  Malunion of the tibia or fibula resulting in marked knee or ankle disability warrants a 30 percent rating, with moderate disability, a 20 percent rating, and with slight disability, a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a compensable rating for the Veteran's residuals of a stress fracture of the left tibia.  According to November 2010 VA X-ray reports, while some calcification was noted between the tibia and fibula, no evidence of nonunion, malunion, fracture, or bony abnormality was present.  Likewise, November 2010 X-rays of the left ankle were within normal limits.  More recent January 2014 X-rays of the left tibia, fibula, and ankle were all characterized as normal.  Because neither malunion nor nonunion of the left tibia or fibula have been demonstrated, a compensable rating for this disability is not warranted under Diagnostic Code 5262.  

As noted above, Diagnostic Code 5271 provides for compensable ratings based on limitation of motion of the ankle joint.  In the present case, however, no limitation of motion of the Veteran's left ankle has been demonstrated.  Range of motion findings for the left ankle were not provided in the January 2011 VA examination report.  On VA examination in January 2014, however, he had dorsiflexion to 20 degrees and plantar flexion to 45 degrees; these were defined as normal ranges of motion by the examination report.  Thus, the Veteran has neither moderate nor marked limitation of motion of the left ankle, and a higher disability rating under Diagnostic Code 5271 is not warranted.  

The Board has also considered evaluation of the Veteran's left tibia disability under other diagnostic criteria for the left ankle joint.  Because, however, he does not display ankylosis of the ankle or subastragaler or tarsal joints, or malunion of the os calcis or atragalus, and has not required an astragalectomy, a higher rating is not warranted under other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-74.  

The Board has also considered whether a higher rating is warranted based on factors outlined by the Court in DeLuca.  In the present case, however, while the Veteran's complaints of pain, weakness, and pain on use of the left ankle have been noted, the January 2014 examiner found that these factors did not result in any additional limitation of motion; thus, a higher rating on that basis is not warranted.  Finally, as the Veteran has not displayed a level of impairment in excess of that contemplated by the current rating, a staged rating is not presently warranted.  See Hart, 21 Vet. App. at 505.  Entitlement to an extraschedular evaluation will be considered below.  

In conclusion, the preponderance of the evidence is against a compensable rating for residuals of a stress fracture of the distal left tibia.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

c. Right foot stress fractures

The Veteran seeks a disability rating in excess of 10 percent for residuals of stress fractures of the second and third right metatarsals.  This disability rating has been awarded under Diagnostic Code 5284, for other foot injuries.  This code provides a 10 percent rating for moderate impairment, a 20 percent rating for moderately-severe impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent for residuals of stress fracture of the right foot.  According to the January 2011 and January 2014 VA examination reports, as well as VA outpatient treatment records, the Veteran's right foot disability does not result in more than moderate impairment of the foot.  On VA examination in January 2011, the Veteran reported no active symptomatology of the right foot, and stated he could walk up to a quarter mile and stand for up to an hour.  No assistance devices were required for ambulation.  On physical evaluation, the Veteran's gait was mildly antalgic, but his foot was otherwise within normal limits, without evidence of abnormal weightbearing, swelling, tenderness, instability, or weakness.  X-rays of the right foot indicated mild degenerative changes of the metatarsophalangeal joint, but were otherwise without evidence of fracture or sequelae.  

On VA examination in January 2014, the Veteran's right foot pain was characterized as moderate.  He did not use an assistive device to ambulate.  On physical examination of the right foot, he was negative for metatarsalgia, Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, pes planus, pes cavus, foot weakness, or malunion or nonunion of the metatarsal bones.  The Veteran did, however, have weakness of the right foot with flexion extension.  X-rays of the right foot were described as normal.  Overall, the examiner characterized the Veteran's impairment resulting from his stress fractures of the metatarsals as moderate.  

The Board has also considered entitlement to a higher rating under other diagnostic criteria for the foot.  Because, however, the Veteran does not have diagnoses of pes planus, weak foot, pes cavus, metatarsalgia, hallux valgus, or hammer toes, evaluation under other diagnostic criteria is not warranted.  Diagnostic Code 5283, for malunion or nonunion of the tarsal or metatarsal bones is potentially applicable, but neither condition has been noted in the present case.  Moreover, this code is essentially similar to Diagnostic Code 5284, with a 10 percent rating awarded for moderate impairment, a 20 percent rating for moderately-severe impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-83.  

As this disorder is orthopedic in nature, the Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca, 8 Vet. App. at 202.  In the present case, however, the Veteran is not shown to have additional limitation of motion or loss of function due to such factors as pain or due to weakness, fatigability, incoordination, or pain on movement; thus, an increased rating on this basis is not warranted.  Finally, as the Veteran has not displayed a level of impairment in excess of that contemplated by the current rating, a staged rating is not presently warranted.  See Hart, 21 Vet. App. at 505.  Entitlement to an extraschedular evaluation will be considered below.  

In conclusion, the preponderance of the evidence is against a disability rating in excess of 10 percent for residuals of stress fractures of the second and third metatarsals of the right foot.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

d. Left foot stress fractures

The Veteran seeks a disability rating in excess of 10 percent for residuals of stress fractures of the second and third left metatarsals.  This disability rating has been awarded under Diagnostic Code 5284, for other foot injuries, as noted above.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent for residuals of stress fractures of the left foot.  According to the January 2011 and January 2014 VA examination reports, as well as VA outpatient treatment records, the Veteran's left foot disability does not result in more than moderate impairment of the foot.  On VA examination in January 2011, no current active symptomatology of the left foot was noted.  The Veteran stated he could walk up to a quarter mile and stand for up to an hour, and no assistance devices were required for ambulation.  On physical evaluation, the Veteran's gait was mildly antalgic, but his left foot was otherwise within normal limits, without evidence of abnormal weightbearing, swelling, tenderness, instability, or weakness.  X-rays of the left foot indicated mild degenerative changes of the first metatarsophalangeal joint, but were otherwise without evidence of fracture or sequelae.  

On VA examination in January 2014, the Veteran's left foot pain was characterized as moderate.  He did not use an assistance device to ambulate.  On physical examination of the left foot, he was negative for metatarsalgia, Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, pes planus, pes cavus, foot weakness, or malunion or nonunion of the metatarsal bones.  X-rays of the left foot were described as normal.  Overall, the examiner characterized the Veteran's impairment resulting from his stress fractures of the metatarsals as moderate.  

The Board has also considered entitlement to a higher rating under other diagnostic criteria for the foot.  Because, however, the Veteran does not have diagnoses of pes planus, weak foot, pes cavus, metatarsalgia, hallux valgus, or hammer toes, evaluation under other diagnostic criteria is not warranted.  Diagnostic Code 5283, for malunion or nonunion of the tarsal or metatarsal bones is potentially applicable, but neither condition has been noted in the present case.  Moreover, this code is essentially similar to Diagnostic Code 5284, with a 10 percent rating awarded for moderate impairment, a 20 percent rating for moderately-severe impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-83.  

As this disorder is orthopedic in nature, the Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca, 8 Vet. App. at 202.  In the present case, however, the Veteran is not shown to have additional limitation of motion or loss of function due to such factors as pain or due to weakness, fatigability, incoordination, or pain on movement; thus, an increased rating on this basis is not warranted.  Finally, as the Veteran has not displayed a level of impairment in excess of that contemplated by the current rating, a staged rating is not presently warranted.  See Hart, 21 Vet. App. at 505.  Entitlement to an extraschedular evaluation will be considered below.  

In conclusion, the preponderance of the evidence is against a disability rating in excess of 10 percent for residuals of stress fractures of the second and third metatarsals of the left foot.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

e. Extraschedular consideration

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on social and occupational impairment.  See 38 C.F.R. §§ 4.130, Diagnostic Codes 5235-43.  The symptomatology and impairment caused by the Veteran's disabilities of the lower extremities are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  In the present case, the Veteran has reported such primary symptoms as pain and limitation of motion of the ankles and feet bilaterally, and the applicable rating criteria specifically address such contentions.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  Various VA examiners have stated that the Veteran's service-connected disabilities of the lower extremities do not prevent all forms of employment, as the Veteran is still capable of engaging in sedentary employment.  The evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  


ORDER

A disability rating in excess of 10 percent for residuals of a stress fracture of the right tibia is denied.  

A compensable rating for residuals of a stress fracture of the distal left tibia is denied.  

A disability rating in excess of 10 percent for residuals of stress fractures of the second and third metatarsals of the right foot is denied.  

A disability rating in excess of 10 percent for residuals of stress fractures of the second and third metatarsals of the left foot is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


